Smith, P. J. (dissenting):
The order appealed from simply directs a reference to ascertain the facts upon which the action of the court is to be determined. 'The opinion of Mr. Justice Kellogg seems to me improperly to assume that the location of the bridge could not now be determined and the expense approximated and the written consent of the Superintendent of Public Works to its construction obtained. ■ I think the reference was properly directed to ascertain the exact situation for the guidance of the court in any subsequent application.
Orders reversed and application denied, with privilege to renew. as stated in opinion.